 



EXHIBIT 10.38
CONFIDENTIAL TREATMENT REQUESTED
LongRun And LongRun2 Technology License Agreement
          This LongRun and LongRun2 Technology License Agreement (“Agreement”)
is made and entered into as of December 31, 2007 (“Effective Date”), by and
between Transmeta Corporation, a Delaware corporation having an office at 2540
Mission College Blvd., Santa Clara, CA 95054 (“Transmeta”), and Intel
Corporation (“Intel”), a Delaware corporation having an office at 2200 Mission
College Blvd., Santa Clara, CA 95052 (each of Transmeta and Intel being a
“Party” and together the “Parties”).
RECITALS
          A. Transmeta and Intel entered into a Settlement, Release and License
Agreement (“Settlement Agreement”) on December 31, 2007 to settle certain
litigation matters.
          B. Transmeta has developed certain microprocessor power management and
related technologies, including Transmeta Technology (as defined below) that
Transmeta licenses to others.
          C. Transmeta wishes to grant to Intel, and Intel wishes to obtain from
Transmeta, licenses for Intel to use and exploit the Transmeta Technology in
connection with certain products in accordance with the terms and conditions set
forth in this Agreement.
          D. Transmeta also wishes to provide to Intel, and Intel wishes to
obtain from Transmeta, certain technology transfer and technical support
services related to the Transmeta Technology in accordance with the terms of
this Agreement.
          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
1. DEFINITIONS
     1.1 “Exploit” means to make, import, use, sell, or offer for sale,
reproduce, distribute, create works derivative of, including to research,
develop, modify, enhance, improve, have used, export, transport, promote, market
or have sold or otherwise dispose of.
     1.2 “Foundry Service” means the service of manufacturing Integrated
Circuits on behalf of third parties where the manufacturer provides the third
parties with
 

***   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



process information (such as design rules) and/or cell libraries, library tools,
standard cells, function block, macros (such as, by way of example, but not
limitation, a digital or analog block or cell library) to be incorporated into
the Integrated Circuits.
     1.3 “Have Made” means for Intel (or a sublicensed Intel Subsidiary (as
defined below)) to contract with a third party or parties to perform designing
or manufacturing functions for and on behalf of Intel (or the sublicensed Intel
Subsidiary).
     1.4 “Integrated Circuit” means an integrated unit comprising one or more
active and/or passive circuit elements associated on one or more substrates,
such unit forming, or contributing to the formation of, a circuit for performing
electrical functions (including, if provided therewith, housing and/or
supporting means).
     1.5 “Intel Improvements” means any improvements, modifications,
enhancements or extensions to, and derivative works of the Transmeta Technology,
in whole or in part, developed by or for Intel or an Intel Subsidiary by any
employee, contractor, consultant or agent of Intel or a Subsidiary who has had
access to Transmeta Technology pursuant to this Agreement.
     1.6 “Intel Licensed Product” has the same meaning set forth in the
Settlement Agreement.
     1.7 “Intellectual Property Rights” means Patent rights, mask work rights,
copyrights, rights in trade secrets and know-how, and any other intellectual
property rights recognized in any country or jurisdiction in the world,
exclusive of rights in and to trademarks, trade names, logos, service marks,
other designations of source and design patents and design patent applications.
     1.8 “Licensed Products” means any active or passive circuit element,
apparatus, appliance, circuit assembly, computer, device, equipment, firmware,
housing, Integrated Circuit, instrumentality, material, method, process,
service, software, substrate or other means for calculating, classifying,
combining, computing, detecting, displaying, handling, hosting, imaging,
inputting, manifesting, measuring, modifying, networking, originating,
photographing, playing, printing, processing, providing, receiving, recording,
reproducing, retrieving, scanning, serving, storing, switching, transmitting or
utilizing any data or any other information for any purpose, including without
limitation any component or subsystem thereof and any supplies therefor.
     1.9 “Patent(s)” means all classes or types of patents (including without
limitation originals, divisions, continuations, continuations-in-part,
extensions or reissues), and applications for these classes or types of patents
throughout the world that are owned or controlled by Transmeta or any of its
Subsidiaries at any time during the term of this Agreement or to which such
entities have the right to grant licenses.

2



--------------------------------------------------------------------------------



 



     1.10 “Subsidiary” means any corporation, partnership, limited liability
company or other entity recognized in any jurisdiction in the world, now or
hereafter, in which a Party owns or controls (either directly or indirectly) any
of the following:
          (a) if such entity has voting shares or stock or other voting
securities, at least forty percent (40%) of the outstanding shares or stock or
securities entitled to vote for the election of directors or similar managing
authority; or
          (b) if such entity does not have voting shares or stock or other
voting securities, at least forty percent (40%) of the ownership interest that
represents the right to make decisions for such entity; or
          (c) any other ability to elect at least forth percent (40%) of the
board of directors or similar managing authority of the subject entity, whether
by contract or otherwise.
          An entity shall be deemed to be a Subsidiary under this Agreement only
so long as the Party owning or controlling the shares, stock, securities or
other ownership interest required under Sections 1.10(a), 1.10(b) or 1.10
(c) above has not contractually or otherwise surrendered, limited or in any
other way constrained its authority to elect the managing authority or make
decisions for the entity, and only so long as all the requisite conditions of
being a Subsidiary are met. Subsidiary(ies) of Intel will be referred to as
“Intel Subsidiary(ies)” and those of Transmeta will be referred to as “Transmeta
Subsidiary(ies).”
     1.11 “Transmeta Technology” means Transmeta’s LongRun and LongRun2 power
management and related technologies described in Exhibit A attached hereto, and
including any improvements, modifications, enhancements or extensions thereto,
or derivative works thereof, in whole or in part, developed by or for Transmeta
or Transmeta Subsidiaries.
     1.12 “Transmeta Technology Deliverables” means those items of Transmeta
Technology specified in Exhibit A attached hereto, that Transmeta will deliver
to Intel in accordance with the terms of this Agreement.
     1.13 “Transmeta Documents” means the documents included in the Transmeta
Technology Deliverables specified in Exhibit A attached hereto, that Transmeta
will deliver to Intel pursuant to the terms of this Agreement.
2. LICENSES, LICENSE ROYALTIES AND NON-ASSERTION RIGHTS
     2.1 License Grant.
          (a) Transmeta hereby grants to Intel a worldwide, nonexclusive,
nontransferable (except as specified in Section 10.1), non-sublicensable (except
as

3



--------------------------------------------------------------------------------



 



specified in Section 2.2) and fully-paid-up license under all of Transmeta’s
Intellectual Property Rights in and to Transmeta Technology to:
               (i) Exploit (and Have Made) Intel Improvements as incorporated
into Intel Licensed Products;
               (ii) Exploit (and Have Made) Licensed Products; and
               (iii) use, reproduce, distribute and create works derivative of
the Transmeta Documents, provided that Intel will comply with the
confidentiality obligations hereunder to the extent Transmeta Confidential
Information (as defined below) is included.
          (b) Transmeta hereby grants to Intel a worldwide, nonexclusive,
nontransferable (except as specified in Section 10.1), non-sublicensable (except
as specified in Section 2.2) and fully-paid-up license to disclose software
interfaces in the Transmeta’s Technology for the purpose of facilitating Intel’s
exercise of the rights and the licenses granted in Section 2.1(a) above.
          (c) It is acknowledged and agreed by the Parties that the rights and
licenses granted under this Section expressly include the right and license for
Intel to utilize any Transmeta Technology to provide Foundry Services to any
third-party customers of Intel in order for such third-party customers to design
and develop Licensed Products for manufacture by Intel or its Subsidiaries for
such third-party customers, and to use, offer for sale, sell, or import such
Licensed Products; provided however, that such Foundry Services shall be
provided by Intel (or its Subsidiaries) and not by third-party manufacturers
acting on behalf of Intel (or its Subsidiaries).
     2.2 Intel Subsidiaries. Intel has the right to sublicense any (or all) of
the license rights granted in Section 2.1 to any Intel Subsidiary. Intel,
however, will ensure the compliance by each and every such Intel Subsidiary with
the terms and conditions of this Agreement. Notwithstanding the foregoing
sentence, failure by Intel to ensure such compliance by its Subsidiary(ies)
shall not, by itself, be grounds for Transmeta to terminate this Agreement.
     2.3 License Restrictions.
          (a) Restrictions on Have Made Rights. Intel acknowledges that any
exercise of its “Have Made” rights under Section 2.1(a)(i) and 2.1(a)(ii) is
expressly contingent upon Intel entering into a written agreement with its
contract designer(s) or manufacturer(s) for the design or manufacture of
Licensed Products (a “Contract Manufacturing Agreement"). Each Contract
Manufacturing Agreement that Intel enters into shall contain provisions that
protect Transmeta’s Intellectual Property Rights in and to the Transmeta
Technology, Transmeta Technology Deliverables and Transmeta Confidential
Information to at least the same extent Intel protects its own Intellectual
Property Rights.

4



--------------------------------------------------------------------------------



 



          (b) Limited Rights. Intel’s rights in the Transmeta Technology,
Transmeta Technology Deliverables and Transmeta Confidential Information will be
limited to those expressly granted in this Agreement. Transmeta reserves all
rights in and to the Transmeta Technology, Transmeta Technology Deliverables and
Transmeta Confidential Information not expressly granted to Intel hereunder.
          (c) Specific Restrictions. Without limiting any restrictions or other
limitations specified in Section 2.3(a) above, Intel further acknowledges that
in no event shall Intel or a sublicensed Intel Subsidiary authorize or permit an
Intel contract designer or manufacturer to Exploit or Have Made a Licensed
Product for or on behalf of any party other than Intel or a sublicensed Intel
Subsidiary, as applicable.
3. TECHNOLOGY TRANSFER SERVICES
     3.1 Transmeta Obligations: Transmeta will deliver to Intel the Transmeta
Technology Deliverables as set forth in Exhibit A within two (2) months of the
Effective Date.
     3.2 Technology Transfer Training Services. During and within the one-year
period following the Effective Date (the “Technology Transfer Services Period”),
Transmeta will provide to Intel the technology training as set forth in
Exhibit A in accordance with the terms specified therein (Technology Transfer
Training” ).
     3.3 Technical Support Services. If requested by Intel, and subject to the
Parties’ mutual agreement regarding resource requirements and applicable service
fees, Transmeta will make available to Intel during the Technology Transfer
Services Period the technical support services specified in Exhibit B or as
otherwise agreed between the Parties (“Technical Support Services”). Intel will
have no obligation to request or engage Transmeta to provide any Technical
Support Services pursuant to this Section 3.3 or otherwise. Unless otherwise
agreed in writing between the Parties, Transmeta will have no obligation to
provide additional Technical Support Services or training of any kind after the
expiration of the Technology Transfer Services Period.
     3.4 Provision of Transmeta Technology “AS IS”. The Transmeta Technology,
Transmeta Technology Deliverables, Technology Transfer Training and Technical
Support Services are provided “AS IS.”
4. TERM AND TERMINATION
     4.1 Term. This Agreement will begin on the Effective Date and will remain
in force perpetually unless and until terminated in accordance with Section 4.2.
     4.2 Termination. Either Party may terminate this Agreement if the other
Party commits a material breach of this Agreement and fails to cure such breach
within ninety (90) days following receipt of written notice from the
non-breaching Party specifying the breach.

5



--------------------------------------------------------------------------------



 



     4.3 Effect of Termination. Upon the termination of this Agreement by either
Party pursuant to Section 4.2: (i) all licenses and rights granted to Intel
hereunder will (x) survive as to Licensed Products in existence or in
development as of the effective date of termination (“Continuing Products”);
(y) terminate as to any Licensed Products not in existence or in development as
of the effective date of termination; (ii) Intel shall return to Transmeta or
destroy all Transmeta Confidential Information and all Transmeta Technology
Deliverables in its possession or control, provided that Intel (and sublicensed
Intel Subsidiaries) may retain a reasonable number of copies thereof necessary
for the provision of maintenance services to its then existing customers to
which Intel and/or Intel Subsidiaries had already sold the Licensed Products and
the exercise of the licenses granted in Section 2.1 as to the Continuing
Products; and (iii) Transmeta shall return to Intel or destroy all of Intel
Confidential Information that Transmeta may have obtained through the course of
this Agreement.
     4.4 Survival. The rights and obligations of the Parties under Sections 1, 2
(only as to Continuing Products), 3.4, 4.3, 4.4, 5, 6, 7, 8, 9 and 10 of this
Agreement also will survive the termination of this Agreement for any reason.
     4.5 Confirmation of Intel’s License Rights. The Parties acknowledge that
the Transmeta Technology is “intellectual property” as defined in
Section 101(35A) of the U.S. Bankruptcy Code (the “Code”), that this Agreement
is governed by Section 365(n) of the Code, and that Intel will have the right to
exercise all rights provided by Section 365(n) of the Code with respect to the
Transmeta Technology. Without limiting the foregoing, the Parties agree that in
the event that any bankruptcy proceeding is filed by or against Transmeta, and
the bankruptcy trustee or debtor-in-possession rejects this Agreement, Intel
will have the right to exercise all rights provided by Section 365(n) of the
Code, including the right to retain its license rights to the Transmeta
Technology under this Agreement and any agreement ancillary to this Agreement,
subject to Intel’s ongoing compliance with this Agreement.
5. CONFIDENTIALITY
     5.1 Confidential Information. “Confidential Information” means any business
or technical information of a Party that is identified and/or marked by the
disclosing Party as Confidential Information at the time of disclosure. Examples
of Confidential Information may include, but is not limited to, any information
relating to business processes, operations, product plans, designs, costs,
product prices and names, finances, marketing plans, business opportunities,
personnel, research, development or know-how; and the terms and conditions of
this Agreement. In addition, for the purpose of this Agreement: (i) the
Transmeta Technology and Transmeta Technology Deliverables and information
disclosed by Transmeta in connection with providing Technology Transfer Training
pursuant to Section 3.2 and Technical Support Services pursuant to Section 3.3
shall be deemed Transmeta’s Confidential Information unless and until such
information falls into any of the exceptions as provided in Section 5.3 below;
and (ii) any Intel Improvements that Intel provides to Transmeta pursuant to
this Agreement shall be deemed Intel Confidential Information unless and until
such

6



--------------------------------------------------------------------------------



 



information falls into any of the exceptions as provided in Section 5.3 below.
For the avoidance of doubt, it is acknowledged and agreed by the Parties that
Intel has no obligation to disclose Intel Improvements to Transmeta under this
Agreement.
     5.2 Use and Disclosure Restrictions. For a period of five (5) years from
the Effective Date, neither Party (“Receiving Party”) will use the other Party’s
(“Disclosing Party”) Confidential Information except for the purposes of
exercising its rights and fulfilling its obligations hereunder, and will not
disclose such Confidential Information to any third party except to its
employees and consultants as is reasonably required in connection with the
exercise of its rights and the fulfillment of its obligations under this
Agreement (and, in case of any consultants, only subject to binding use and
disclosure restrictions at least as protective as those protecting the Receiving
Party’s own Confidential Information). In addition, Intel may disclose
Transmeta’s Confidential Information to any (i) Intel Subsidiary to which Intel
grants a sublicense pursuant to Section 2.2 hereof, (ii) to any third-party
designer or manufacturer of Intel or such a sublicensed Intel Subsidiary for the
purpose of exercising its rights under Sections 2.1(a)(i) and 2.1(a)(ii); and
(iii) to any third-party customer of Intel or such a sublicensed Intel
Subsidiary for the purpose of exercising its rights under Section 2.1; provided,
that prior to any such disclosure, each such third party customer must execute a
written non-disclosure agreement with Intel that contains use and disclosure
restrictions at least as protective as those protecting Intel’s own Confidential
Information. Each Party will use all reasonable efforts to protect and to
maintain the confidentiality of all of the other Party’s Confidential
Information in its possession or control by using the efforts that such Party
ordinarily uses with respect to its own Confidential Information of similar
nature and importance, but in no event less than reasonable efforts. The
foregoing obligations will not restrict either Party from disclosing the terms
of this Agreement: (i) pursuant to the order or requirement of a court
administrative agency, or other governmental body, provided that the Party
required to make such a disclosure gives reasonable notice to the other Party,
to the extent reasonably practicable, so that the other Party may contest such
an order or requirement or seek confidential treatment; (ii) on a confidential
basis to its legal or professional advisors; (iii) as required under applicable
securities regulations; and (iv) subject to execution of reasonable and
customary written confidentiality agreements consistent with the restrictions
set forth herein, to present or future providers of capital and/or potential
acquirers of such Party or its assets associated with the subject matter of this
Agreement.
     5.3 Exclusions. The obligations set forth in Section 5.2 will not apply to
any information that: (i) is or becomes generally known to the public through no
fault or breach of this Agreement by the receiving Party; (ii) the receiving
Party can document was rightfully known to the receiving Party at the time of
disclosure without an obligation of confidentiality owned to the disclosing
party; (iii) the receiving Party can document was independently developed by the
receiving Party without use of the disclosing Party’s Confidential Information;
or (iv) the receiving Party rightfully obtains from a third Party without
restriction on use or disclosure.

7



--------------------------------------------------------------------------------



 



6. OWNERSHIP
     6.1 Intellectual Property Ownership. It is acknowledged and agreed by the
Parties that nothing in this Agreement shall affect either Party’s ownership of
any Intellectual Property Rights which exist as of the Effective Date or will be
generated independent of this Agreement thereafter.
     6.2 Proprietary Notices. Each Party will not delete or in any manner alter
the patent, copyright, trademark, and other proprietary rights notices of the
other Party (and its suppliers, if any) appearing on the documents (including
but not limited to the Transmeta Technology and/or Transmeta Technology
Deliverables, Intel Improvements), as provided or otherwise made available by
the other Party hereunder. Each Party shall reproduce such notices on all copies
it makes of the documents, as permitted hereunder.
7. REPRESENTATIONS AND WARRANTIES
     7.1 Warranty of Authority. Each Party represents and warrants to the other
Party that it has the necessary corporate power, right and authority to enter
into this Agreement, to carry out its obligations under this Agreement, and to
grant the rights herein granted.
     7.2 Warranty Disclaimer of Transmeta. EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 7.1, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRANSMETA
SPECIFICALLY AND EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES AND CONDITIONS WITH
RESPECT TO THE TRANSMETA TECHNOLOGY, TRANSMETA TECHNOLOGY DELIVERABLES,
TECHNOLOGY TRANSFER TRAINING AND TECHNICAL SUPPORT SERVICES, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OR CONDITIONS OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUALITY, OR NON-INFRINGEMENT,
EVEN IF TRANSMETA HAS BEEN MADE AWARE OF ANY PARTICULAR INTEL REQUIREMENTS.
     7.3 Warranty Disclaimer of Intel. EXCEPT AS EXPRESSLY SET FORTH IN SECTION
7.1, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, INTEL SPECIFICALLY AND
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES AND CONDITIONS REGARDING INTEL
IMPROVEMENTS, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY IMPLIED
WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
QUALITY, OR NON-INFRINGEMENT, EVEN IF INTEL HAS BEEN MADE AWARE OF ANY
PARTICULAR TRANSMETA REQUIREMENTS.

8



--------------------------------------------------------------------------------



 



8. INFRINGEMENT INDEMNITY
     8.1 Transmeta Obligations. Subject to Sections 8.2 and 8.4, Transmeta will,
at its expense: (i) defend any third-party action or proceeding brought against
Intel (or an Intel Subsidiary) to the extent it is based upon a claim that the
Transmeta Technology and/or Transmeta Technology Deliverables, as provided by
Transmeta to Intel under this Agreement, infringes or misappropriates any
Intellectual Property Right of any third party; and (ii) settle such claim and
pay any costs, damages and reasonable attorneys’ fees attributable to such claim
incurred by Intel and/or Intel Subsidiaries in relation to this claim or that
are payable in a settlement approved in advance and in writing by Transmeta,
provided, however, that Transmeta shall not enter into any settlement that would
impose any obligations or liability upon Intel without Intel’s prior written
consent.
     8.2 Conditions to Defense Obligations. Transmeta will have no obligations
to Intel under this Section 8 unless Intel: (i) provides Transmeta with written
notice of the claim within thirty (30) days of receiving notice of the claim and
(ii) provides Transmeta with all reasonably required information and assistance,
at Transmeta’s expense, to defend or settle the claim. Intel reserves the right
to retain counsel, at Intel’s expense, to participate in the defense and
settlement of any such claim.
     8.3 Injunctions. If Intel’s use of the Transmeta Technology and/or
Transmeta Technology Deliverables is, or in Transmeta’s opinion is likely to be,
enjoined due to a claim of the type specified in Section 8.1 above, then
Transmeta will, at its sole option and expense: (i) procure for Intel the right
to continue using the Transmeta Technology and/or Transmeta Technology
Deliverables under the terms of this Agreement; and/or (ii) replace or modify
the Transmeta Technology and/or Transmeta Technology Deliverables to make it
non-infringing but substantially equivalent in function; or (iii) if options
(i) and (ii) above cannot be accomplished despite Transmeta’s commercially
reasonable efforts, then Transmeta and Intel will work together to determine a
mutually agreed-upon alternative solution.
     8.4 Exclusions. Notwithstanding the terms of Section 8.1, Transmeta will
have no liability for any infringement or misappropriation claim of any kind to
the extent it results from: (i) modifications to the Transmeta Technology or
Transmeta Technology Deliverables not made by Transmeta or a party authorized in
writing by Transmeta, if a claim would not have occurred but for such
modifications; (ii) the combination, operation or use of the Transmeta
Technology or Transmeta Technology Deliverables with any data, software,
products or devices not provided by Transmeta or in connection with processes
not provided by Transmeta, if a claim would not have occurred but for such
combination, operation or use; (iii) Intel’s failure to use updated or modified
versions of the Transmeta Technology or Transmeta Technology Deliverables
provided by Transmeta if a claim would not have occurred but for such failure to
use an updated or modified version; (iv) use of the Transmeta Technology or
Transmeta Technology Deliverables by or on behalf of Intel or any Intel
Subsidiary other than in accordance with this Agreement; or (v) use of the
Transmeta Technology or Transmeta Technology Deliverables in any manner that
would cause Transmeta to continue to incur liability to a

9



--------------------------------------------------------------------------------



 



third party with respect to an infringement or misappropriation claim after
notice from Transmeta to cease use thereof.
     8.5 Sole Remedy of Intel. AS BETWEEN TRANSMETA AND INTEL, THE PROVISIONS OF
THIS SECTION 8 SET FORTH TRANSMETA’S SOLE AND EXCLUSIVE OBLIGATIONS, AND INTEL’S
SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT TO ANY THIRD-PARTY INTELLECTUAL
PROPERTY RIGHTS INFRINGEMENT OR MISAPPROPRIATION CLAIMS OF ANY KIND RELATED TO
THE TRANSMETA TECHNOLOGY, TRANSMETA TECHNOLOGY DELIVERABLES, LICENSED PRODUCTS,
AND ANY TECHNOLOGY TRANSFER TRAINING AND TECHNICAL SUPPORT SERVICES PROVIDED BY
OR FOR TRANSMETA UNDER THIS AGREEMENT.
9. LIMITATION OF LIABILITY
     9.1 Exclusion of Damages. NEITHER PARTY WILL BE LIABLE FOR ANY INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF USE,
DATA, BUSINESS, PROFITS, OR GOODWILL) IN CONNECTION WITH, ARISING OUT OF, OR
RELATING TO THIS AGREEMENT OR THE USE OF THE TRANSMETA TECHNOLOGY, TRANSMETA
TECHNOLOGY DELIVERABLES OR FROM TECHNOLOGY TRANSFER TRAINING OR TECHNICAL
SUPPORT SERVICES PERFORMED BY TRANSMETA UNDER THIS AGREEMENT, OR INTEL
IMPROVEMENTS, WHETHER SUCH LIABILITY ARISES FROM ANY CLAIM BASED UPON CONTRACT,
WARRANTY, TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE, AND
WHETHER OR NOT A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. The
limitation set forth in the previous sentence will not apply to or restrict in
any manner: (a) either Party’s liability arising from a breach of Section 5;
(b) either Party’s liability arising out of any infringement, misappropriation
or violation of the other Party’s Intellectual Property Rights; or (c) Intel’s
liability arising from a breach of Section 2.3.
     9.2 Total Liability. IN NO EVENT WILL EACH OF TRANSMETA’S TOTAL LIABILITY
TO INTEL AND INTEL’S TOTAL LIABILITY TO TRANSMETA IN CONNECTION WITH, ARISING
OUT OF, OR RELATING TO THIS AGREEMENT, FROM ALL CAUSES OF ACTION AND THEORIES OF
LIABILITY, EXCEED [* * *]. The limitation set forth in the previous sentence
will not apply to or restrict in any manner: (a) either Party’s liability
arising from a breach of Section 5; (b) either Party’s liability arising out of
any infringement, misappropriation or violation of the other Party’s
Intellectual Property Rights; or (c) Intel’s liability arising from any breach
of Section 2.3.
     9.3 Acknowledgment. Intel acknowledges that Transmeta has entered into this
Agreement in reliance on the above limitations of liability, and that the same
constitute a material basis of the bargain between the Parties. The Parties have
agreed that the limitations specified above will survive any expiration or
termination of this

10



--------------------------------------------------------------------------------



 



Agreement and will apply even if any limited remedy specified in this Agreement
is found to have failed of its essential purpose.
10. GENERAL PROVISIONS
     10.1 Assignment. Neither Party may assign or transfer this Agreement and/or
any rights and/or obligations hereunder, in whole or in part, whether by
operation of law or otherwise, without the other Party’s express prior written
consent, which consent will not be unreasonably delayed or withheld; provided
that any such assignee or transferee shall agree in writing to be bound by the
terms and conditions of this Agreement. Any attempt to assign or transfer this
Agreement without such consent, will be null and void and without effect.
Notwithstanding the foregoing, either Party may assign or transfer this
Agreement, without the other Party’s consent, to a third party that succeeds to
all or substantially all of its assets or related business (whether by sale,
merger, operation of law or otherwise), and Transmeta may so assign this
Agreement to an assignee or transferee of, or successor in interest to,
Transmeta’s rights to license the Intellectual Property Rights in and to the
Transmeta Technology; provided that any such assignee, transferee or successor
agrees in writing to be bound by the terms and conditions of this Agreement.
Subject to the foregoing, the rights and obligations of the Parties will be
binding upon and inure to the benefit of the Parties’ permitted successors and
lawful transferees and assigns.
     10.2 Independent Contractors. In performing their respective duties under
this Agreement, each of the Parties will be operating as an independent
contractor. Nothing contained herein will in any way constitute any association,
partnership, or joint venture between the Parties hereto. Neither Party will
have the power to bind the other Party or incur obligations on the other Party’s
behalf without the other Party’s prior written consent.
     10.3 Equitable Relief. Each Party acknowledges and agrees that any breach
of this Agreement with respect to the other Party’s Confidential Information may
cause such other Party to incur irreparable harm and significant injury that
would be difficult to ascertain and would not be compensable by damages alone.
Accordingly, each Party acknowledges and agrees that, in addition to any and all
remedies that the non-breaching Party may have at law or otherwise with respect
to such a breach, the non-breaching Party will have the right to obtain specific
performance, injunction or other appropriate equitable relief.
     10.4 Notice. All notices required or permitted under this Agreement will be
in writing and delivered by confirmed facsimile transmission, by courier or
overnight delivery services, or by certified mail, and in each instance will be
deemed given upon receipt. All communications will be sent to the addresses set
forth below or to such other address as may be specified by either Party to the
other in accordance with this Section. Either Party may change its address for
notices under this Agreement by giving written notice to the other Party by the
means specified in this Section.

11



--------------------------------------------------------------------------------



 



      If to Transmeta:   If to Intel:  
President
  General Counsel
Transmeta Corporation
  Intel Corporation
2540 Mission College Blvd.
  2200 Mission College Blvd.
Santa Clara, CA 95054
  Santa Clara, CA 95052  
With copies to:
  With a copy to:
General Counsel
  Director of Licensing
Transmeta Corporation
  Intel Corporation
2540 Mission College Blvd.
  2200 Mission College Blvd.
Santa Clara, CA 95054
  Santa Clara, CA 95052
 
   
Mark A. Leahy, Esq.
   
Fenwick & West LLP
   
801 California Street
   
Mountain View, CA 94041
   

     10.5 Compliance with Law; Export Controls. Each Party will comply with all
laws and regulations applicable to such Party’s performance of this Agreement.
Without limiting the generality of the foregoing, each Party will comply fully
with all relevant export laws and regulations of the United States and all other
countries having competent jurisdiction (“Export Laws”) to ensure that neither
the Transmeta Technology, Transmeta Technology Deliverables nor any direct
product thereof or technical data related thereto is: (i) exported or
re-exported directly or indirectly in violation of Export Laws; or (ii) used for
any purposes prohibited by the Export Laws, including, but not limited to
nuclear, chemical, or biological weapons proliferation.
     10.6 Waiver. No failure by either Party to exercise or enforce any of its
rights under this Agreement will act as a waiver of such rights, and no waiver
of a breach in a particular situation will be held to be a waiver of any other
or subsequent breach.
     10.7 Severability. If any provision of this Agreement is found invalid or
unenforceable, that provision will be enforced to the maximum extent possible,
and the other provisions of this Agreement will remain in force.
     10.8 Non-Exclusive Remedy. Except as otherwise set forth in this Agreement,
the exercise by either Party of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or otherwise.
     10.9 Force Majeure. Neither Party will be liable to the other Party for any
delay or failure in its performance of this Agreement to the extent that such
delay or failure is due to causes beyond its reasonable control, including, but
not limited to, acts of God, fires, earthquake, explosions, labor disputes, war,
terrorism, riots, inability to obtain

12



--------------------------------------------------------------------------------



 



energy or supplies, provided, that the non-performing Party promptly furnishes
notice to the other Party and resumes performance as soon as practicable.
     10.10 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware. The parties expressly
disclaim the application of the U.N. Convention on Contracts for the
International Sale of Goods.
     10.11 Entire Agreement. This Agreement, including its exhibits, constitutes
the complete and exclusive understanding and agreement between the Parties
relating to the subject matter hereof and supersedes all contemporaneous and
prior understandings, agreements and communications (both written and oral)
relating to its subject matter; provided, however, that the Settlement Agreement
shall continue in full force and effect without regard to the existence or
validity of this Agreement. No modifications, alterations or amendments will be
effective unless in writing signed by duly authorized representatives of both
Parties.
     10.12 Publicity. Except as required by applicable law, neither Party will
individually make or issue any press release or public statement related to this
Agreement or any of the rights or obligations undertaken by either Party
hereunder unless agreed otherwise in writing by both Parties prior to the
issuance of any such press release or public statement.
     10.13 Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.
          IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed by their duly-authorized representatives as of the Effective Date.

                      TRANSMETA CORPORATION:       INTEL CORPORATION:    
 
                   
By:
  /s/ LESTER M. CRUDELE
 
      By:   /s/ SUZAN A. MILLER
 
   
 
                   
Name:
  Lester M. Crudele       Name:   Suzan A. Miller    
Title:
  President & Chief Executive Officer       Title:   Vice President & Deputy
General Counsel    
Date:
  December 31, 2007       Date:   December 31, 2007    

13



--------------------------------------------------------------------------------



 



EXHIBIT A
Transmeta Technology, Transmeta Technology Deliverables and
Training Services
The following documents and intellectual property will be delivered
substantially in the form described below, although the exact titles and
contents may change. The specific titles and bulleted descriptions are meant to
be indicative of the content of each document.
1. Transmeta LongRun Power Management Overview
           [* * *]
2. Transmeta LongRun Code Morphing Software Examples
     •     Examples and documentation of [* * *].
3. Transmeta LongRun Product Engineering Documentation
          [* * *]
4. Transmeta LongRun Circuit Design Guide
          [* * *]
5. Transmeta LongRun2 Power Management Overview
          [* * *]
6. Transmeta LongRun2 DNW Design Guide
          [* * *]
7. Transmeta LongRun2 Circuit Design Guide
          [* * *]
8. Transmeta LongRun2 [* * *] methodology
          [* * *]

14



--------------------------------------------------------------------------------



 



9. Transmeta LongRun2 Transistor Optimization Guidelines
          [* * *]
10. Transmeta [* * *] Design Guide
          [* * *]
11. Transmeta’s Presentation Materials
     Instructional text, PowerPoint slides and other presentation materials used
in connection with the training classes.
12. Transmeta Technology Training

    Transmeta will hold training classes for Intel as soon as can be mutually
agreed between the parties, but in no case later than June 30, 2008. Training
classes will cover topics 3 and 5-9 listed above. Training classes will take no
more than 10 full time equivalent business days.

15



--------------------------------------------------------------------------------



 



EXHIBIT B
Transmeta Technical Support Services

  1.   Consulting on [* * *]     2.   Consulting on [* * *]     3.   Consulting
on [* * *]

16